Citation Nr: 0329975	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in April 2002, the veteran indicated that he wished 
to personally appear at a local VA Office, before a Member of 
the Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 
7107 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2003), a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  In the present case, the 
appellant's request for the opportunity to provide oral 
testimony before a traveling Member of the Board remains 
outstanding.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding to the 
RO.  Those regulations were not intended to preclude a remand 
in the type of circumstances presented in this case.  See 67 
Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (now codified at 38 
C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001), 
noting that one such action is where an appellant has 
requested a field hearing, with either a traveling Member of 
the Board or a local Hearing Officer/Decision Review Officer.  
Moreover, we note that, on May 1, 2003, the U.S. Court of 
Appeals for the Federal Circuit invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2003).  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In any event, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The appellant should be scheduled to 
appear before a Member of the Board as 
soon as may be feasible, or, if he 
desires another type of hearing, the same 
should be done.  Notice should be sent to 
the appellant and his representative, a 
copy of which should be associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




